Citation Nr: 0928594	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected lumbosacral strain.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee disability.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected reactive airway disease.  

4.  Entitlement to service connection for an upper 
respiratory disorder, to include sinusitis and rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1996 to February 2005.  Service in Iraq is 
indicated in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

Procedural history

In December 2004, the Veteran filed claims for service 
connection for a lumbosacral strain, asthma, a right knee 
disability and chronic sinusitis.  
In the March 2005 rating decision, the RO denied the 
Veteran's claim for service connection for chronic sinusitis 
and granted service connection for service connection for a 
lumbosacral strain, reactive airway disease (claimed as 
asthma), and a right knee disability, all evaluated 10 
percent disabling.  In April 2005, the Veteran expressed 
disagreement with that decision and opted for review by a 
Decision Review Officer (DRO).  In September 2005, the 
Veteran failed to report for a scheduled VA examination in 
connection with the claims on appeal.  A DRO conducted a 
de novo review of the Veteran's claims and provided him a 
statement of the case (SOC) in December 2005 which confirmed 
the March 2005 rating decision.  The Veteran perfected his 
appeal in March 2006 with the timely submission of a 
substantive appeal [VA Form 9].  

In a September 2008 supplemental statement of the case 
(SSOC), the RO found clear and unmistakable error (CUE) in 
the March 2005 rating decision and granted increased ratings 
for the Veteran's service-connected lumbosacral strain (20 
percent) and reactive airway disease (30 percent).  The 
September 2008 SSOC also continued the 10 percent disability 
rating assigned for the Veteran's service-connected right 
knee disability and the denial of the Veteran's claimed 
chronic sinusitis.  

The Veteran was scheduled to appear for a hearing with the 
undersigned Veterans Law Judge (VLJ) in April 2009.  He 
failed to report for this hearing.  The Veteran has provided 
no explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).  

Remanded issue

The issue of entitlement to service connection for an upper 
respiratory disorder, to include sinusitis and rhinitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.  

Issues not on appeal

In the aforementioned March 2005 rating decision, the RO 
denied the Veteran's claim for service connection for 
insomnia; and granted the Veteran's claims for service 
connection for residuals of a fracture of the left 6th rib, 
left knee tendonitis, residuals of a left foot injury and 
residuals of a right hand injury, evaluated noncompensably 
(zero percent) disabling, effective February 10, 2005.  These 
issues were not included on the Veteran's April 2005 notice 
of disagreement (NOD).  

In a September 2007 rating decision, the RO denied the 
Veteran's claim for service connection for an injury to the 
5th digit of the right hand; continued the noncompensable 
disability rating assigned for the Veteran's residuals of a 
left foot injury; and granted service connection for 
posttraumatic stress disorder (PTSD) with depression, 
evaluated 50 percent disabling.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  

None of the aforementioned issues is therefore on appeal.  
See Archbold v. Brown,
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain is 
manifested by pain and limitation of motion.  

2.  The Veteran's right knee disability is manifested by pain 
and mild limitation of motion.  

3.  The competent medical evidence of record demonstrates 
forced expiratory volume (FEV-1) to be 80 percent of 
predicted value and FEV-1/forced vital capacity (FVC) to be 
between 61.5 and 85 percent of predicted value.  The evidence 
also shows that the Veteran requires the daily use of 
Azmacort, Combient, Singulair, Advair and an Albuterol 
inhaler.

4.  The competent evidence of record does not show that the 
Veteran's lumbosacral strain, right knee disability, or 
reactive airway disease are so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 20 percent for the service-
connected lumbosacral strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected right knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 30 percent for the service-
connected reactive airway disease are not met.  38 U.S.C.A § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 6602 
(2008).

4.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for service-
connected lumbosacral strain, right knee disability and 
reactive airway disease.  As is discussed elsewhere in this 
decision, the issue of entitlement to service connection for 
an upper respiratory disorder, to include sinusitis and 
rhinitis is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated December 17, 
2004.  The service connection claims were subsequently 
granted, and the Veteran has appealed the initially assigned 
disability ratings.  The Board recognizes that the 
aforementioned VCAA letter did not specifically include 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating.  However, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The December 2004 letter specifically requested of the 
Veteran:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in an letter from the RO dated January 6, 2007, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the January 2007 Dingess 
letter instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims:  
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

In any event, the Veteran was provided notice pursuant to the 
Vazquez-Flores decision in a letter from the RO dated June 4, 
2008.

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with a VA examination.  
The report of the January 2005 VA Compensations and Pension 
(C & P)  examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.  

The Board observes that the Veteran was scheduled for further 
VA examination in September 2005, and that he failed to 
report for such examination.  VA has thus appropriately 
fulfilled its duty to assist the Veteran.  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
mentioned above, he exercised the option of a personal 
hearing and presented sworn testimony before the undersigned 
VLJ in April 2009. 

Accordingly, the Board will proceed to a decision as to the 
three increased rating issues on appeal.  


1.  Entitlement to an initial disability rating in excess of 
20 percent for a service-connected lumbosacral strain  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities [Specific 
schedular criteria will be set for below in connection with 
each issue on appeal.]

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Failure to report for VA examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2008).

Assignment of diagnostic code

The Veteran is currently assigned a 20 percent disability 
rating for a lumbosacral strain under Diagnostic Code 5237 
[lumbosacral or cervical strain].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully reviewed the entire record, the Board 
finds, based on the medical evidence of record, that 
Diagnostic Code 5237 [lumbosacral strain] is the most 
appropriate, given the diagnosis and symptoms.  In any event, 
all spinal disabilities are rated under the General Rating 
Formula for Disease and Injuries of the Spine.  

Intervertebral disc syndrome may be alternatively rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  However, in this case 
intervertebral disc syndrome has not been diagnosed, and in 
addition no incapacitating episodes have been documented.  

Accordingly, the Veteran's lumbosacral strain will continue 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.

Specific schedular criteria

For diagnostic codes 5235 to 5243, the General Rating Formula 
for Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply:  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See 38 C.F.R. § 4.71a, Plate V and Note (2) to 
the General Rating Formula for Diseases and Injuries of the 
Spine (2008).

Analysis

Schedular rating

The Veteran's low back disability is currently evaluated 20 
percent disabling.  
In order to warrant the next higher 40 percent disability 
rating for a lumbosacral strain, there must be evidence of 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is "immobility and consolidation of a joint 
due to a disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th Ed. 1987)].  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334(1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

With respect to range of motion, the most limited range of 
motion of the Veteran's lumbosacral spine was at the January 
2005 VA C & P examination when the Veteran demonstrated 
forward flexion to 60 degrees.  This measurement is far 
greater than the limitation of motion of 30 degrees necessary 
for a 40 percent disability rating under Diagnostic Code 
5237.  

The Board also notes that ankylosis of the entire 
thoracolumbar spine was not demonstrated at the January 2005 
VA C & P examination.  Because the spine could flex, it was 
definitionally not ankylosed.  

Accordingly, the criteria for the assignment of a 40 percent 
schedular disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine is not met.

As the criteria for a 40 percent disability rating are not 
met the criteria for the still higher 50 or 100 percent 
disability ratings are also manifestly not shown.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbosacral strain 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.

The January 2005 VA C & P examiner noted "Repetitive range 
of motion testing by repeated forward bending elicits 
significant lumbar pain and inability to flex past 
35 degrees because of progressively increasing pain.  
Therefore, it may be estimated that there is an additional 
loss of 25 degrees of lumbar flexion with repetitive motion 
secondary to pain."  See the January 2005 VA C & P 
examination report.  No other DeLuca factors were noted.  
Even considering this additional loss of motion on repetitive 
movements, the Veteran's forward flexion of his thoracolumbar 
spine is to 35 degrees, which is greater than the limitation 
of motion to 30 degrees necessary for a 40 percent disability 
rating under Diagnostic Code 5237.  Accordingly, the 
additional limitation of motion due to pain is not of the 
severity to warrant a 40 percent disability rating under 
Diagnostic Code 5237.  

The record thus shows no clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The current 20 percent rating adequately 
compensates the Veteran for any functional impairment 
attributable to his lumbosacral strain which includes 
episodes of pain and limited motion.  See 38 C.F.R. § 4.1, 
4.10 (2008).  

Fenderson and extraschedular considerations

In the interest of economy, the Board will address the 
matters of staged ratings and referral of the Veteran's 
service-connected disabilities for consideration of 
extraschedular ratings in a common discussion below.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected right knee disability.

Relevant law and regulations

The law and regulations regarding increased ratings in 
general, rating musculoskeletal disabilities and failure to 
report to a VA examination have been discussed above and will 
not be repeated.  

Assignment of diagnostic code

The RO has rated the Veteran's disability under Diagnostic 
Codes 5299-5260.  See 38 C.F.R. § 4.27 [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen].  The RO assigned Diagnostic Code 
5299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first with the numbers of the most closely related body 
part and '99'.  See 38 C.F.R. § 4.20 (2008) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  The RO determined 
that the most closely analogous Diagnostic Code is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2008) [leg, limitation of 
flexion of].  

The clinical evidence does not show extension limited to 5 
degrees, which would allow for the assignment of a zero 
percent disability rating under Diagnostic Code 5261.  
Accordingly, use of Diagnostic Code 5261 is improper in this 
case.  

According to the medical evidence of record, including the 
January 2005 VA C & P examination report, the Veteran has 
asserted that this disability manifests as subjective 
complaints of pain and limitation of range of motion.  X-rays 
of the Veteran's right knee performed in conjunction with the 
January 2005 VA C & P examination reflected "normal right 
knee."  

There is no evidence of ankylosis, locking of the knee, 
disability caused by cartilage removal, or malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Codes 
5256, 5258, 5259 and 5262 do not apply in this case.  
Diagnostic Code 5257  is not applicable because subluxation 
or lateral instability have not been demonstrated.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 5260.  

Specific rating criteria

Under Diagnostic Code 5260, a 10 percent rating where flexion 
is limited to 45 degrees, a 20 percent rating where flexion 
is limited to 30 degrees, and a maximum 30 percent rating if 
flexion is limited to 15 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees. See 38 
C.F.R. § 4.71, Plate II (2007).



Analysis

Schedular rating

The January 2005 VA C & P examination report reflects that 
the range of motion for the right knee was 0 to 75 degrees.  
This is the only range of motion measurement for the 
Veteran's right knee associated with the Veteran's claims 
file.  As noted elsewhere in this decision, the Veteran was 
scheduled for but failed to appear at a September 2005 VA C & 
P examination.  Accordingly, the Board must proceed to a 
decision with the medical evidence of record.  

Diagnostic Code 5260 contemplates a 20 evaluation where there 
is limitation of knee flexion to 30 degrees, which is far 
exceeded by the 75 degrees of flexion reported during the 
January 2005 VA C & P examination.  

As the criteria for  20 percent and higher disability ratings 
are not met.  

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The September January 2005 VA C & P examiner indicated that 
he was unable to measure additional loss of motion due to the 
Veteran's subjective reports of extreme pain and the 
Veteran's lack of cooperation.  The January 2005 VA C & P 
examination noted that the Veteran's right knee appeared 
stable with negative anterior and posterior drawer signs and 
there was no swelling present.  See the January 2005 VA C & P 
examination report.  Additionally, the Board notes that the 
x-ray report reflect normal alignment, no joint effusion, 
normal joint spaces, no loose bodies, no chondrocalcinosis 
and no osteophytosis.  See February 2005 x-rays of the 
Veteran's right knee.  

The Board cannot help but notice that the Veteran's 
subjective report of extreme knee pain appears to be out of 
proportion to the essentially normal physical examination and 
x-ray report.  Moreover, there is no indication of any 
particular knee pathology after service.  The Board therefore 
discounts the Veteran's complaints of severe knee pain, and 
finds that his lack of cooperation is due to other, non 
physical, factors.  

In short, the above-cited evidence of record does not suggest 
any objective evidence of fatigability, incoordination and 
the like which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected reactive airway disease, 
claimed as asthma

Relevant law and regulations

The law and regulations regarding increased ratings in 
general and failure to report to a VA examination have been 
discussed above and will not be repeated.  

Assignment of a diagnostic code

The Veteran's restrictive airway disease is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).  
Diagnostic Code 6602 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case [bronchial 
asthma].  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and neither the Veteran, nor his representative, 
has requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6602.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [bronchial asthma] provide as follows:  

100 % FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

60 % FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

30% FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).

Analysis

Schedular rating

The Veteran's asthma is currently rated as 30 percent 
disabling.  As outlined above, to obtain the next higher 
disability rating (60 percent), the Veteran would have to 
exhibit a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parental) corticosteroids.  These criteria are 
disjunctive.  See Johnson, supra [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned]; compare Melson, supra [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

The Veteran's spirometry values do not fall within the 
prescribed ranges for an increased rating.  Testing performed 
in February 2005 in conjunction with the January 2005 VA C & 
P examination revealed a FEV-1 test of 94% of predicted value 
and FEV-1/FVC test results of 82% of predicted value. These 
results are in fact congruent with a noncompensable rating.  
However, because the Veteran uses inhalational medication on 
a daily basis, the current 30 percent disability rating has 
been assigned.  See 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 
6602.  

The Board notes that the January 2005 VA C & P examination 
report and February 2005 VA spirometry test report do not 
note that the Veteran's restrictive airway disease warrants 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, as 
necessary for a 60 percent disability rating under C.F.R. § 
4.97, Diagnostic Code 6602 (2008).

The Board further notes that the Veteran's description of his 
asthma symptoms during the January 2005 VA C & P examination 
is consistent with the 30 percent disabling rating.  
Specifically, the Veteran reported to the VA examiner that he 
experience daily wheezing and shortness of breath, and that 
his therapy consisted of use of an "Advair metered dose 
inhaler, Albuterol metered dose inhaler and oral Singulair 
with modest benefit."  See the January 2005 VA C & P 
examination report.  

In summary, for reasons and bases expressed above, the Board 
concluded that a schedular rating in excess of the currently 
assigned 30 percent for the Veteran's service-connected 
restrictive airway disease is unwarranted.

Fenderson considerations

In Fenderson v. West 12 Vet. App. 119 (1999), the Court 
discussed the concept of the 'staging' of ratings, finding 
that, in cases where an initially-assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
lumbosacral strain, right knee disability and reactive airway 
disease have not changed appreciably over the period on 
appeal.  The only medical evidence describing the range of 
motion for the Veteran's lumbosacral spine and right knee is 
the January 2005 VA C & P examination report discussed above.  
Similarly, the February 2005 pulmonary function test (PFT) is 
the only report of the severity of the Veteran's service-
connected restrictive airway disease.  There is virtually  no 
post-service medical evidence e.  As noted above, the Veteran 
failed to report for a ;post-service VA examination.  

The Board accordingly finds that the Veteran's service-
connected disabilities on appeal have been appropriately 
rated over the course of the appeal period.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In this case, the Veteran has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected lumbosacral strain, right 
knee disability or reactive airway disease, such as to render 
his disabilities exceptional or unusual.  

With respect to marked interference with employment, the 
Board observes that the January 2005 VA C & P examination 
report reflects that the Veteran was uncertain about his 
employment situation after separation from service.  The 
Board notes that VA has not received any correspondence from 
the Veteran, concerning his employment or otherwise, since 
March 2007.  See a March 2007 statement in support of the 
Veteran's claim for service connection for PTSD.  While the 
Veteran's employment picture remains unclear because of his 
lack of communication and failure to report to VA medical 
examinations and appointments, the Board observes that there 
is no specific evidence in the record that the Veteran's 
service-connected lumbosacral strain, right knee disability 
or reactive airway disease alone or in concert have caused a 
marked interference with employment, over and above that 
which is contemplated in the disability ratings which are now 
assigned.  See Thun v. Peake, 21 Vet. App. 111 (2008).  

In addition, there is not evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
call for extraschedular consideration.  As has been discussed 
above although the Veteran claimed that he had severe knee 
pain during the C & P examination, physical finds were 
negligible.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected lumbosacral strain, right knee 
disability or reactive airway disease present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  Therefore, referral 
of this case to appropriate VA officials for consideration of 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that increased ratings are not warranted for the 
Veteran's back and knee disabilities and restrictive airway 
disease.  A preponderance of the evidence is against each 
claim, and the benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for a service-connected lumbosacral strain is denied.  

Entitlement to an initial disability rating in excess of 30 
percent for service-connected reactive airway disease, 
claimed as asthma is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for a service-connected right knee disability is 
denied.  


REMAND

4.  Entitlement to service connection for an upper 
respiratory disorder, to include sinusitis and rhinitis.  

The Veteran seeks entitlement to service connection for an 
upper respiratory disorder, to include sinusitis and 
rhinitis.  

It is unclear whether or not the Veteran currently has an 
upper respiratory disorder, and if so what the diagnosis may 
be.  An examination should be scheduled for the purpose of 
clarifying whether such disability exists and of so its 
nature and etiology.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

The Board observes that the evidence of record reflects that 
although the Veteran received an honorable discharge, he was 
"chaptered out" of the military because of cocaine use.  
See the January 2005 VA C & P examination report and a 
November 2006 VA treatment record.  Drug abuse is considered 
by law to be misconduct, and as a matter of law service 
connection may not be granted for any disease resulting 
therefrom.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2008); see also VAOPGCREC 7-99 
(1999); VAOPGCREC 2-98 (1998).  If an upper respiratory 
disorder is identified, the examiner should comment on its 
relationship, if any, to drug abuse.  

The Board reminds the Veteran and his counsel that failure of 
the Veteran to report for any scheduled examination may cause 
his claim to be denied.  See 38 C.F.R. § 3.655 (2008). 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should contact the Veteran and 
ask that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his claimed upper 
respiratory disorder.  Any records so 
identified and obtained should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should make arrangements for the 
Veteran to be examined by a physician for 
the purpose of addressing the existence 
and etiology of the Veteran's claimed 
upper respiratory disorder, to include 
sinusitis and rhinitis.  The Veteran's VA 
claims folder should be made available to 
the examiner.  Any diagnostic testing 
deemed to be necessary by the examiner 
should be accomplished.  If the examiner 
determines that an upper respiratory 
disorder (to include sinusitis and 
rhinitis, but not including reactive 
airway disease, which has already been 
service connected) exists, he/she should 
provide an opinion as whether it is as 
likely as not that such disability began 
in or is due to the Veteran's military 
service.  If the Veteran's cocaine abuse 
is the cause of the claimed disability, 
this should be specifically indicated.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for an upper 
respiratory disorder, to include 
sinusitis and rhinitis.  If the benefits 
sought on appeal remain denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


